Citation Nr: 0831972	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-13 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for a right ankle condition, claimed as 
residuals of a right ankle fracture with degenerative joint 
disease, and if so, whether entitlement to service connection 
for a right ankle condition is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

A hearing was held in May 2008, at the Des Moines RO, before 
the undersigned who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & 
Supp. 2007) and who is rendering the determination in this 
case.  A transcript of the testimony is in the claims file.


FINDINGS OF FACT

1.  An unappealed June 1986 rating decision denied service 
connection for a right ankle injury based on the finding that 
the veteran's in-service right ankle injury was acute and 
without any chronic residuals.

2.  The evidence received since the June 1986 decision is new 
and raises a reasonable possibility of substantiating the 
underlying claim for service connection for a right ankle 
condition.

3.  The veteran has not been shown to have a right ankle 
condition (residuals of a claimed ankle fracture with 
degenerative joint disease) that is causally or etiologically 
related to military service.


CONCLUSIONS OF LAW

1.  The June 1986 rating decision, which denied service 
connection for a right ankle injury, is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, (2007).

2.  The evidence received subsequent to the June 1986 rating 
decision is new and material, and the claim for service 
connection for a right ankle condition is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).

3.  The veteran does not have a right ankle condition 
(residuals of a claimed ankle fracture with degenerative 
joint disease) that was incurred in or caused by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R.  
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.   
The duty to notify requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In the decision below, the Board has reopened the veteran's 
claim for service connection for a right ankle condition, and 
therefore, regardless of whether the Kent requirements have 
been met in this case, no harm or prejudice to the appellant 
has resulted.  Thus, the Board concludes that the current 
laws and regulations have been complied with; a defect, if 
any, in providing notice and assistance to the veteran was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

With respect to the merits of the veteran's claim for service 
connection for a right ankle condition, the Board finds that 
the VCAA duty was satisfied by a letter sent to the veteran 
in June 2005.  The letter addressed all required notice 
elements and was sent prior to the initial unfavorable 
decision by the AOJ.  In this case, the fact that the notice 
did not address either the relevant rating criteria or 
effective date provisions per Dingess was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service treatment records and 
VAMC outpatient treatment records, dated from 1986 through 
October 2006.  Additionally, the veteran was afforded a VA 
examination in June 2006.  The Board, therefore, finds that 
the VCAA duty to assist has also been satisfied. 


	(CONTINUED ON NEXT PAGE)


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board observes that the veteran's claim for service 
connection for a right ankle injury was previously considered 
and denied by the RO in a decision dated in June 1986.  The 
veteran was notified of that decision and of his appellate 
rights.  The veteran did not appeal that decision and it 
became final.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105.

While the RO ultimately reopened the veteran's claim for 
service connection for a right ankle condition, and 
considered the claim on a de novo basis, the Board is not 
bound by that determination and is, in fact, required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, 
using the guidelines discussed below, the Board finds that 
the veteran has submitted new and material evidence.  The 
claim concerning entitlement to service connection for a 
right ankle condition will be reopened.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

The June 1986 decision denied the veteran's claim for service 
connection for a right ankle injury.  In that decision the RO 
considered the veteran's service treatment records.  The RO 
observed that, although the veteran was seen during service 
in January 1967 for a right ankle sprain, the veteran had no 
subsequent complaints regarding his right ankle during 
service and did not report a history of joint pain or 
problems with his right ankle at his discharge examination in 
November 1968.  Thus, the RO concluded that the veteran's 
right ankle injury was an acute injury without residuals.  

The evidence associated with the claims file subsequent to 
the June 1986 decision includes the veteran's VA outpatient 
treatment records from 1986 through October 2006, the June 
2006 VA examiner's report, a lay statement from the veteran's 
brother, dated in May 2008, a photograph of the veteran in 
service with a cast on his ankle, purportedly taken in 
February 1967, clinical records from Fort Bliss, Texas, dated 
in January 1967 and the veteran's sworn testimony at his 
personal hearing in May 2008.  The Board has thoroughly 
reviewed the evidence associated with the claims file 
subsequent to the June 1986 decision and finds that this 
evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for a right ankle injury.  This evidence is 
certainly new, in that it was not previously of record.  With 
regard to whether the evidence is material, the Board notes 
that the veteran's testimony at his personal hearing and his 
brother's lay statement, both provided in May 2008, provide 
that the veteran suffered residuals from his right ankle 
injury during service.  He has also submitted a copy of a 
photograph taken in service that depicts him in an 
ankle/short leg cast.  Further, there is now competent 
evidence showing that the veteran currently suffers from 
chronic disability of the right ankle (degenerative joint 
disease).  Thus, taken together, the Board finds that this 
evidence provides a connection or possible connection between 
the veteran's active military service and current residuals 
of a right ankle injury, and thus it relates to an 
unestablished fact necessary to substantiate the claim.  

The Board finds that there is no prejudice to the veteran by 
the Board proceeding to address the merits of the claim in 
this decision.  As discussed above, the RO reopened the 
matter, considered the claim of service connection on its 
merits, and, in doing so, met all notice and assistance 
obligations to the appellant.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a right 
ankle condition.  First, although the veteran's service 
medical records document a right ankle sprain in January 1967 
and there is photographic evidence of the veteran wearing a 
short-leg cast in service, the veteran's separation 
examination conducted in November 1968 found his lower 
extremities to be clinically normal.  Moreover, the veteran 
specifically denied having a history of joint pain or any 
problems with the right ankle generally.  

However, the post-service medical evidence clearly 
establishes that the veteran has not experienced chronic 
residuals of a right ankle injury.  Treatment records from 
the VAMC Des Moines, Iowa, dated from 1986 to October 2006, 
indicate that the veteran has sought treatment for a variety 
of medical conditions, but at no time complained of any pain 
in his right ankle.  The veteran's VAMC outpatient treatment 
records are negative with regard to any reference to the 
right ankle injury during active service.  The veteran was 
seen in April 1990 for a left foot fracture, but he did not 
mention any previous injury to his right ankle at that time.  
In August 1998, the veteran complained of bilateral foot pain 
since being stepped on by a cow in March 1998, but no 
complaints regarding the right ankle were recorded.  
Similarly, the veteran was seen in January 2002, reporting 
that a cow had butted him in the right knee and lower leg 
area, but again no complaints regarding the right ankle were 
noted.  Moreover, at that time, x-rays were taken of the 
right tibia and fibula and no fractures were observed.  The 
Board finds it significant that the veteran did not report 
any right ankle problems during service to his treating 
physician's for many decades while receiving treatment for a 
variety of ailments, to include the foot and right lower leg 
injuries noted above.  Because these records were generated 
with a view towards ascertaining the veteran's then-state of 
physical fitness, they are akin to statements of diagnosis 
and treatment and are of increased probative value.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Thus, given the 
foregoing, the Board finds what amounts to the lack of 
medical evidence documenting any service-related right ankle 
injury to be probative of the issue of whether the veteran 
has experienced any chronic residuals from his right ankle 
injury during service.  

Further, and of even greater import, the veteran was afforded 
a VA examination in June 2006.  The VA examiner reviewed the 
veteran's claims file, including his service medical records 
and the June 1986 rating decision that denied service 
connection for a right ankle injury.  The examiner noted that 
the veteran reported having some pain in the right ankle most 
of the time, experiencing more pain and discomfort during the 
winter months which worsens with weather changes.  The 
examiner diagnosed degenerative joint disease of the right 
ankle, but opined that it was "far less likely than not" 
related to the ankle sprain documented in the veteran's 
service medical records or the in service ankle fracture as 
reported by the veteran.  The examiner concluded that this 
condition was more likely than not secondary to age related 
changes consistent with the veteran's occupational history of 
farming.  

Thus, the only evidence linking the veteran's current right 
ankle condition to his service are the contentions of the 
veteran and his brother.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2007).  The Board observes that at his May 2008 hearing, the 
veteran indicated that his current ankle problems originated 
during service.  Regarding the veteran's statements that he 
has experienced right ankle pain during and after service, 
the Board acknowledges that he is competent to testify what 
he experienced, i.e. he is competent to testify that he had 
right ankle pain during and after service.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  

However, while the veteran can testify to experiencing right 
ankle pain, the veteran, as a lay person, is not competent to 
testify that his current right ankle condition was caused by 
his military service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  The veteran's statements regarding etiology 
therefore do not constitute competent medical evidence on 
which the Board can make a service connection determination.  
Moreover, the Board finds that the veteran's lay statements 
are outweighed by the service treatment records, post-service 
VAMC treatment records and the VA medical opinion cited 
above.  The Board finds it to be particularly significant 
that the veteran has only mentioned any residuals of his in-
service right ankle injury in conjunction with filing his 
claim for VA benefits.

In summary, the more probative medical evidence does not link 
the veteran's current right ankle condition to his in-service 
ankle injury.  The only evidence of a nexus between his 
current right ankle condition and the right ankle injury 
during service consists of the veteran's own statements.  It 
is again worth noting that, laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  After considering all the evidence 
under the laws and regulations set forth above, the Board 
concludes that the veteran is not entitled to service 
connection for his right ankle condition because the more 
probative medical evidence does not reveal a nexus to an in-
service event and the veteran's subsequent right ankle 
condition.  Absent such a nexus, service connection may not 
be granted.  38 C.F.R. § 3.303.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a right ankle condition.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
a right ankle condition is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2007); 38 C.F.R. §§ 3.102, 
3.303.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right ankle condition 
is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for a right ankle 
condition, claimed as the residuals of a right ankle fracture 
with degenerative joint disease, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


